Citation Nr: 0629415	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition, 
claimed as dysthymic disorder and avoidant personality 
disorder. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1987 to October 
1987, December 1987 to December 1991, and August 1997 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO determined that new and material evidence 
had been submitted to reopen the veteran's previously denied 
claim.  The RO denied service connection for a nervous 
condition claimed as dysthymic disorder and avoidant 
personality disorder.  The veteran perfected an appeal of 
that decision. 


FINDINGS OF FACT

1.  The veteran's nervous condition is a personality 
disorder.

2. There was no chronic mental disorder superimposed on the 
personality disorder during service. 


CONCLUSION OF LAW

Service connection is not warranted for disability due to a 
personality disorder.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(c), 4.127 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from the date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. § 1101, 1112, 1137; 38 C.F.R. § 3.307, 
3.309.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.  
"[Personality] disorders are developmental in nature, and, 
therefore, not entitled to service connection."  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  


Factual Background

Service medical records indicate that the veteran's 
psychiatric condition was considered normal upon the January 
1987 examination prior to entry into service.  In March 1991, 
he reported to the mental health clinic complaining of 
depressed mood, insomnia, and decreased appetite.  He 
expressed difficulty adjusting to his work schedule and 
relating to peers and supervisors.  The veteran expressed 
insecurity regarding his life goals upon expiration of his 
enlistment.  He was diagnosed with an adjustment disorder 
with mild depression.  He sought treatment again in May 1991 
complaining of depression and exhaustion caused by a 
demanding work schedule.  His October 1991 separation 
examination noted brief treatment for mild depression related 
to occupational stress.  

In June 1992, the veteran was involuntarily admitted into a 
psychiatric facility after informing law enforcement officers 
that he felt depressed and suicidal.  He stated that he was 
experiencing paranoia and auditory hallucinations.  He was 
diagnosed with a non-specified psychotic disorder and 
released for outpatient treatment. 

In addition, the veteran has submitted medical evidence 
documenting his psychiatric treatment subsequent to discharge 
from service in December 1991.  In May 1995, he was 
involuntarily admitted into a private medical center for one 
day after expressing suicidal ideations.  During his 
examination, he presented symptoms of low level auditory 
hallucinations, as well as low level paranoia and referential 
ideas.  In light of his past history, one of his treating 
physicians diagnosed non-specified psychosis, a schizoid 
personality disorder, and possible paranoid schizophrenia.  
Another treating physician diagnosed depression.  He received 
no treatment during his stay. 

The veteran voluntarily admitted himself into a VA medical 
center in July 1995.  His symptoms included depression, 
sleeplessness, and fears that people were "saying bad 
things" about him.  He recounted a difficult relationship 
with his parents; especially his father, whom he described as 
emotionally abusive.  He further related that he suffered 
from recurrent thoughts of the abuse he experienced during 
childhood.  In addition, he stated that he was sexually 
abused by a male neighbor when he was 13 years old.  He 
described difficulty relating to people, confusion regarding 
his sexual identity, and fears of being rejected by others.  

He was initially diagnosed with a non-specified psychotic 
disorder, borderline personality disorder, dysthymia, and a 
non-specified sexual disorder.  In August 1995, during the 
course of his treatment, he underwent a psychological 
evaluation.  He was subsequently diagnosed with recurrent 
major depressive disorder of moderate severity.  

The veteran underwent private treatment from May to November 
1996 to combat feelings of depression and anxiety.  In June 
1996 he underwent a psychological evaluation.  Subsequently, 
he was diagnosed with recurrent major depression disorder and 
panic disorder with agoraphobia.  

The veteran underwent a VA mental disorder examination in 
January 2000.  After examining the veteran and reviewing his 
medical history, the examiner diagnosed a borderline 
personality disorder with dysthymic baseline.  The examiner 
noted that the veteran suffers from a fear of abandonment 
that causes severe depressive episodes when a shift in his 
support system occurs.  The examiner observed patterns of 
unstable and intense interpersonal relationships, and severe 
sexual and self-image disturbances.  The examiner noted that 
the veteran's condition has been persistent throughout his 
lifetime and concluded that the condition predates military 
service.  


Analysis

The veteran contends that his current nervous condition is 
presumptively service connected, in light of his 
hospitalization for non-specified psychosis within one year 
of separation from service.  In the alternative, the veteran 
asserts entitlement to direct service connection for his 
nervous condition based on treatment for depression during 
service and a current diagnosis of a nervous condition. 

The veteran's January 2000 VA psychiatric evaluation is the 
most definitive diagnosis of his condition, and is more 
probative than the earlier diagnoses of non-specified 
psychosis or major depression.  The VA medical examiner 
evaluated the veteran and reviewed his medical records before 
rendering an opinion regarding the veteran's medical 
condition.  In contrast, the veteran had previously sought 
psychiatric treatment only during episodes of severe symptoms 
for short time periods.  His medical records reveal that 
after his first hospitalization in June 1992, he did not seek 
treatment again until May 1995.  Thus, the veteran's treating 
physicians frequently diagnosed his condition based solely on 
his present symptoms and self-reported medical history, 
without benefit of researching his medical records.  

In addition, the evidence indicates that during time periods 
when the veteran sought continuous treatment, his ultimate 
diagnosis was not psychosis.  When the veteran initially 
sought treatment at the VAMC in July 1995, his initial 
diagnosis was non-specified psychosis.  After subsequent 
evaluation and follow-up treatment, his diagnosis was changed 
to major depressive disorder.  Similarly, after continued 
treatment a local community mental health center from May 
1996 to November 1996, major depressive disorder was 
diagnosed.  Thus, while the veteran was diagnosed with a non-
specified psychotic condition within the one-year presumptive 
period, the most probative evidence of record indicates that 
the veteran's nervous condition during the one-year period 
following separation from service was not a chronic psychosis 
within the meaning of 38 C.F.R. § 3.309(a).  Only the chronic 
psychoses may be presumptively service connected.  In light 
of the aforementioned evidence, it is clear that the veteran 
did not suffer from a chronic psychosis during the one-year 
period following separation from service; therefore, he is 
not entitled to presumptive service connection for his 
nervous condition.

Similarly, the veteran is not entitled to direct service 
connection for his nervous condition, as his condition is a 
personality disorder which is not a disease or injury and for 
which service connection may not be granted.  38 C.F.R. 
§ 3.303(c).  During his January 2000 VA examination, the 
examiner concluded that the veteran's condition predates 
service and has been persistent throughout his lifetime.  As 
previously mentioned, the VA examiner reviewed the veteran's 
medical records in addition to providing an examination; 
therefore, the examiner's opinion is the most probative 
evidence regarding the etiology of the veteran's nervous 
condition.  In addition, the veteran's medical records 
contain repeated references to his experiencing feelings of 
depression and anxiety throughout his lifetime. In July 1995 
and January 1996 VA treatment records the veteran revealed 
that he sought counseling for feelings of depression and 
suicidal ideation before reporting to boot camp in May 1987.  
In light of the evidence presented, the diagnosis of a 
personality disorder is most persuasive.  A personality 
disorder is characterized by developmental defects or 
pathological trends in the personality structure, manifested 
by a lifelong pattern of action or behavior.  38 C.F.R. 
§ 3.303(c).  

Service connection may still be granted for disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder during service.  38 C.F.R. § 4.127.  
However, as noted above, there must be medical evidence of a 
current disability to support service-connection.  Here, the 
diagnosis is a personality disorder.  There is no 
superimposed mental disorder.

The preponderance of the evidence is against the claim for 
either presumptive or direct service connection for a nervous 
condition, therefore, the claim is denied.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to reopen his claim based on 
new and material evidence, service connection, and 
aggravation of a preexisting condition in correspondence 
dated April 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, private and VA treatment records; records 
associated with a claim for SSI disability records, and 
provided the veteran a VA mental disorder examination on 
January 2000.  He has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating this claim. 



ORDER

Entitlement to service connection for nervous condition, 
claimed as dysthymic disorder and avoidant personality 
disorder, is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


